Citation Nr: 1143485	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from September 1961 to November 1962.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left knee injury.

The Veteran failed to report for a video conference hearing before a Veterans Law Judge in December 2009 and did not request that the hearing be rescheduled.  As such, the Board finds that all due process requirements were met regarding the Veteran's hearing request.

In March 2010 and May 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.


FINDING OF FACT

A preponderance of the evidence is against a finding that left knee disability had its clinical onset in service or is otherwise related to service; arthritis was not manifested to a compensable degree within one year of service discharge.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated in service nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a June 2006 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The June 2006 letter provided notice as to the assignment of appropriate disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In September 2006, the National Personnel Records Center (NPRC) advised the RO that the Veteran's service treatment records were destroyed in a fire.  In March 2007, the NPRC reported that there were no available morning reports regarding the Veteran's left knee injury during the period from October and November 1962.  In a May 2007 file memorandum, the RO concluded that the Veteran's service treatment records were unavailable.  However, subsequently, two morning reports from July 1962, and an August 13-16, 1962 clinical cover sheet were obtained. 

As noted above, in May 2011, the Board remanded the Veteran's case to the RO for further development, which included contacting the NPRC or other appropriate agency(ies) and obtaining his treatment records from Fitzsimons General Hospital from August to September 1962, from Ellsworth Air Force Base (AFB) Hospital from March 13 and 31, June 11, and April 6, 1962, and from Sheppard AFB Hospital from March 17, 1962.  There has been substantial compliance with this remand, as his treatment records from Fitzsimons General Hospital, dated from August 17 to 27, 1962, from Ellsworth AFB Hospital, dated from June 28 to August 16, 1962, and from Sheppard AFB Hospital, dated on March 28, 1962, were obtained.

The Board is mindful that, in a case such as this, where some service medical records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that some of the Veteran's service medical records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  All reasonably identified and available VA medical records have been secured; the Veteran did not identify any relevant private medical records. 

In October 2007, the Veteran reported that he received age-related Social Security Administration (SSA) benefits, but not disability benefits.  Hence, a remand to obtain his SSA records is not warranted.

In August 2010, the Veteran was afforded a VA examination in conjunction with his claim, and that examination report is of record

The Board finds the duties to notify and assist have been met. 

I. Factual Background and Legal Analysis

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as knee pain, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that service connection is warranted for a left knee disorder, claimed as a residual of left knee surgery while in service.  In an October 2007 written statement, the Veteran indicated that, in July or August 1962, he fell off a ladder while on duty.  He said that he had surgery for torn cartilage in his knee in September 1962.  In a November 2006 record, he said that the surgery was performed in October or November 1962 at Ellsworth AFB Hospital.  Thus, he maintains that service connection is warranted for a left knee disorder.

In the instant case, the Board finds that a clear preponderance of the evidence is against a finding that chronic left knee disability was incurred in or otherwise the result of active service.

Available service treatment records are not referable to complaints or diagnosis of, or treatment for, a left knee surgery, disorder, or a left knee injury.  The records indicate that, in January 1962, the Veteran was hospitalized for treatment of gastroenteritis at Ellsworth AFB.  In March 1962, he was treated there for a neurotic depressive reaction, and results of physical examination performed on March 16th were normal.  The Veteran then underwent psychiatric evaluation at Sheppard AFB Hospital and was diagnosed with an emotional instability reaction.  From April to August 1962, he received civilian outpatient mental health treatment for a schizophrenic reaction.

Two morning reports dated in July 1962 regarding the Veteran are of record but do not describe the nature of any physical problem.

According to an August 13, 1962 hospital record, a chaplain referred the Veteran to Ellsworth AFB Hospital in March 1962.  It was noted that the Veteran expressed ideas of suicide and was referred to Sheppard AFB with a discharge diagnosis of emotional instability reaction.  The Veteran continued to experience difficulty with anxiety, frustration, and difficulty handling situations without becoming unduly worried and was referred for further mental health evaluation.  A schizophrenic reaction was diagnosed for which prescribed medication and outpatient psychotherapy was recommended.  However, he showed no signs of progress and his condition was considered to have worsened.  He was transferred to the psychiatric service at Fitzsimons Army Hospital in August 1962.

The Veteran was hospitalized at Fitzsimons General Hospital from August 17 to 27, 1962 for treatment of a psychiatric disorder.  When examined at admission on August 17, 1962, a left knee disorder was not noted.  According to an August 24, 1962 psychiatric report, physical and neurological examination revealed only palmar sweating and hyperactive psychomotor activity.  

Post-service, a June 2006 VA outpatient record includes the Veteran's report of left knee surgery performed in 1962.  His active medical problems included osteoarthrosis involving the knee.

An August 2010 VA examination report indicates that the Veteran gave a history of falling from a ladder directly onto a concrete floor on his knee cap in 1962 for which he underwent left knee surgery later that year at Ellsworth AFB Hospital.  He believed he had a left knee arthrotomy with a medial meniscectomy.  The Veteran denied any other left knee injuries in service.  The Veteran reported progressively worsening knee problems that were treated with steroid injections (in service), non-steroidal anti-inflammatory medication, and limited activity.  Results of x-ray of the left knee taken at the time included an impression of no acute fracture or dislocation and degenerative, post-traumatic or postsurgical change.  Upon clinical evaluation, the diagnosis was left knee tricompartmental osteoarthritis.  

The VA examiner opined that the Veteran's left knee disorder was most likely caused by or a result of in-service illness, injury or event.  However, the VA examiner said that he was unable to identify service treatment or post service VA medical records that documented the evaluation/management of a left knee disorder.  The VA examiner explained that the Veteran reported a direct left knee injury when he fell from a ladder during active military service.  But, the VA examiner was unable to identify any records in the claims file or among the VA medical records that documented the evaluation/management of Veteran's claimed left knee injury, including the absence of documentation regarding his subsequent open medial meniscectomy of the left knee.  

According to the VA examiner, a direct injury to a knee such as the injury claimed by the Veteran could result in an acutely torn medial meniscus.  Prior to arthroscopic surgical techniques, an open surgical medial meniscectomy was the appropriate treatment.  However, when the medial meniscus was completely excised, it was documented in peer reviewed articles published in reputable professional medical journals that osteoarthritis of the medial compartment of the knee progressed over the subsequent decades often resulting in severe osteoarthritis of the knee.  Moderate to severe osteoarthritis of the Veteran's left knee was identified in his current left knee x-rays.  The VA examiner stated that, if it is eventually determined that, in fact, the Veteran did sustain a direct injury to his left knee and soon thereafter underwent the open medial meniscectomy, then this open complete medial meniscectomy would be the proximate cause for the Veteran's current left knee condition of moderate to severe tricompartmental osteoarthritis.

There were no complaints or findings of left knee problems in the available service treatment records.  Although the evidence shows that the Veteran currently has left knee tricompartmental osteoarthritis, the first post service medical evidence of left knee osteoarthritis is from 2006, nearly 44 years after the Veteran's separation from service.  This intervening lapse of years between his separation from military service and the first documented manifestation of the claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

This claim essentially stands or falls on the Veteran's credibility as a historian, as there is no evidence of pertinent disability in service or for many years after active duty.  While service treatment records are not complete, several hospital records from the period in question have been obtained.  None refer to any knee injury or treatment.  The Veteran claims to have injured the knee in June or July of 1962 and had surgery in the fall of that year.  The August 1962 hospital summary from Fitzsimons is particularly pertinent.  This report is dated after the claimed knee injury and before the surgery.  There is no reference to knee problems when describing the Veteran's past medical history and no notation of knee pathology on physical and neurology examination.  While it is possible that records from the psychiatric hospitalization would be available and records from the knee surgery which occurred shortly thereafter are not, it seems highly unlikely that a knee injury that would soon require surgery went unnoticed during the August 1962 hospitalization.  Items as mundane as a childhood tonsillectomy were noted in the medical history and palmar sweating was reported on physical examination.  While the Veteran is competent to state that he injured the knee and underwent surgery in service, the Board does not find his statements to be credible.  

While the August 2010 VA examiner related current left knee pathology to service, it is clear from the medical report that this opinion was based on the Veteran's history and not supported by any contemporaneous clinical record.  The August 2010 VA examiner qualified his opinion by stating that, if it is eventually determined that, in fact, the Veteran did sustain a direct injury to his left knee and soon thereafter underwent the open medial meniscectomy, then this open complete medial meniscectomy would be the proximate cause for the Veteran's current left knee condition of moderate to severe tricompartmental osteoarthritis.  However, nothing in the claims file can be construed to corroborate the Veteran's assertion that he sustained a direct injury to his left knee.  Although he was repeatedly hospitalized in 1962, not one hospital record even mentions a left knee injury.  Medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the veteran's self- reported and inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993).  There are no grounds to grant the Veteran's claim on a direct-incurrence basis.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder, claimed as a left knee injury.  The evidence is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations, and the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left knee disorder is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


